Citation Nr: 1451575	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which determined that new and material evidence had not been submitted and declined to reopen the claim of service connection for a psychiatric disorder.  The Veteran filed a Notice of Disagreement (NOD) in November 2010.  The RO issued a Statement of the Case (SOC) in January 2011.  In February 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in May 2012.  A copy of the hearing transcript has been associated with the claims file.

In April 2014, the Board reopened the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  The Board also withdrew the Veteran's appeal of the issue of entitlement to service connection for alcohol dependence.  The Board then remanded the acquired psychiatric disorder claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the most recent readjudication of the claim in the September 2014 Supplemental SOC (SSOC), additional lay evidence was added to the record in October 2014.  However, the Veteran's representative waived the Veteran's right to have the Agency of Original Jurisdiction (AOJ) consider this evidence in the first instance in a statement dated in September 2014.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran's current personality disorder is a congenital or developmental defect, which is not a disease or injury for the purposes of service connection.

2.  The Veteran's acquired psychiatric disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military,


CONCLUSIONS OF LAW

1.  The Veteran has no legal entitlement to service connection for a personality disorder.  38 C.F.R. § 3.303 (2014).

2.  Service connection for an acquired psychiatric disorder is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in July 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The Board notes that the Veteran requested that his private treatment records from Dr. K. be obtained for the period of time since his military discharge.  However, in a May 2006 statement, Dr. K. stated that these records had been destroyed and were not available.  In several statements since then, the Veteran acknowledged the unavailability of these records.  Thus, further attempts to obtain these records would be futile.  The claims file also does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in April 2011 and May 2014, the results of which have been included in the claims file for review.  The examinations involved review of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in May 2012.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ correctly noted the issue as it was at that time (i.e., whether new and material evidence had been submitted to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder).  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The VLJ and representative noted and asked the Veteran questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., new and material evidence showing a nexus between the Veteran's current diagnosis and his active military service).  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its April 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA psychiatric examination and medical opinion, which were provided in May 2014. Additionally, the remand included readjudicating the claim, which was accomplished in the September 2014 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Personality Disorder Analysis

Initially, the Board notes that throughout the appeal, the Veteran has been diagnosed with a personality disorder.  See, e.g., VA examination in May 2014.  There is no entitlement under the law to service-connect this disorder.  By regulation, congenital or developmental defects such as personality disorders are not diseases or injuries for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2014); see Winn v. Brown, 8 Vet. App. 510, 516 (1996); see also 38 C.F.R. § 4.130 (2014); American Psychiatric Association, DSM-IV.  A claim for service connection for a personality disorder must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Beno v. Principi, 3 Vet. App. 439 (1992).  The validity of the exclusion in 38 C.F.R. § 3.303(c) of congenital and development defects from the definition of disease or injury has been upheld.  Winn, 8 Vet. App. at 510.  The statutory provisions regarding reasonable doubt are not applicable to a determination based on preclusion by law.  The Veteran's testimony as to his personal observations are not applicable to a determination based on preclusion by law.  The provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable determination.  The claim for service connection for a personality disorder must be denied.

III.  Acquired Psychiatric Disorder Analysis

The Veteran seeks service connection for an acquired psychiatric disorder.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including psychoses, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  At the April 2011 VA examination, the VA examiner diagnosed the Veteran with depression and anxiety.  At the May 2014 VA examination, the VA examiner diagnosed the Veteran with major depressive disorder.  Thus, the Veteran has satisfied the first element.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, during the May 2012 video conferencing hearing the Veteran testified that his depression was caused by harassment from his unit after serving on the command inspection team. The Veteran stated: 

And when we got back he rescinded my orders to E5, and then kicked me off the team and sent me back to my unit.  And when I got back there, of course, he didn't tell them that I was bad or whatever.  And they didn't - they kind of abused me for about a year and a half there because of the fact that I had got kicked off this team. 
The Veteran further stated, "It seemed like I was always on like - you know, I was always on edge because I always had to - something could always happen.  And I was always on edge that they were going to be after me."

In this regard, the Veteran's STRs do not document any complaints of or treatment for an acquired psychiatric disorder during service.  The STRs also do not document the in-service harassment that the Veteran described at his Board hearing.  However, during his military exit examination in October 1975, on the Report of Medical History, the Veteran reported worrying and being very nervous for the last month.  The examiner's comment was "anxiety, perfectly normal under circumstances."  The Veteran also reported being depressed on his October 1975 Report of Medical History.  Accordingly, the Veteran was afforded an October 1975 mental status examination.  The examiner found that the Veteran did not have any significant mental illness, and no diagnosis was provided.  There is no further pertinent information in the STRs.  The Veteran's active military service ended in November 1975.

The first post-service relevant complaint of an acquired psychiatric disorder was in a private treatment record dated in November 1981, which documented that the Veteran had depression.  The Veteran did not assert at that time that his depression had been present since his active military service.  In an August 2010 statement by the Veteran's treating private physician, Dr. K. indicated that he had treated the Veteran for his depression since 1981, even though the records could not be located.  Again, the Veteran's active duty ended in 1975.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

Since 1981, the Veteran continued to receive psychiatric treatment from his VA and private medical providers.  A March 1997 private psychological evaluation indicates diagnoses of dysthymic disorder and generalized anxiety disorder.  VA treatment records from May 2008 to April 2010 show diagnoses of major depressive disorder, adjustment disorder, and bipolar mood disorder, and treatment for these disorders.

In December 2010, the Veteran's friend submitted a lay statement.  She indicated that she had known the Veteran since October 1999.  She then described the Veteran's psychiatric symptoms that she had witnessed.  She stated that the Veteran had told her about his negative military experiences.

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file currently contains positive and negative medical nexus opinions.

As for the positive medical nexus evidence, in February 2011, the Veteran's private treating physician, Dr. K., submitted a medical opinion.  Dr. K. stated that, "My opinion is that his previous military experience is more likely than not responsible for much of his depression."  The physician relied upon the Veteran's reported military history and the examinations of the Veteran in providing the opinion.  The physician did not review the Veteran's claims file in providing the opinion, and did not provide any rationale for the opinion.

As for the negative medical nexus evidence, the Veteran was afforded a VA psychiatric examination in April 2011.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that it is less likely as not the Veteran's depression is related to the depression/adjustment reaction he had at his discharge from the military service.  The examiner reasoned that the Veteran was given a general Under Honorable Conditions discharge in 1975
for misconduct.  His discharge Report of Medical History stated, "For the last month have been depressed and worrying and have been very nervous."  The discharge doctor wrote "depression and anxiety perfectly normal under circumstances."  The examiner indicated that this statement suggested that the examining physician was seeing the Veteran as having an adjustment
reaction to being discharged because of misconduct.  The examiner noted that the Veteran reported that he received mental health treatment beginning in 1978.  In a letter from Dr. K. dated in August 2010, the Veteran's treating doctor wrote that he had treated the Veteran's depression since 1981.  Thus, the VA examiner found that the Veteran's depression reaction in 1975 appeared to be an adjustment to the situation, as the Veteran did not receive mental health treatment again until either
1978 or 1981.  The examiner stated that the Veteran's psychiatric treatment was not within one year of his military service.  Thus, the VA examiner provided a negative nexus opinion.

In accordance with the Board's remand, the Veteran was provided another VA psychiatric examination in May 2014.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that it is less likely as not that the Veteran's diagnosed mental health disorders were incurred in, or were caused by his service in the Army.  

The May 2014 VA examiner reasoned that, in reviewing the available records, the Veteran has been consistently diagnosed with a personality disorder, with various qualifiers, including antisocial and paranoid and schizoid.  The Veteran told the VA examiner, along with many other past providers, that he has a long history of interpersonal difficulties.  He described substantial interpersonal problems from when he was in the Army.  This led to disciplinary actions and ultimately his discharge.  The examiner stated that a personality disorder affects how one sees the world, interacts with the world, and controls emotions and/or behaviors.  Since the Veteran has been consistently described as having a personality disorder by every provider to ever have worked with him, the VA examiner determined that this diagnosis was "solid."  The main features include:  reactive temper; externalizing blame; impulse control issues; suspiciousness; negativity; cynicism; and, irritability.  The Veteran was tested for and diagnosed with attention-deficit hyperactivity disorder in 1997, and was treated for a period of time.  The VA examiner found that this is a developmental condition that one is born with.  He has told several providers that he had had significant reading and writing issues; he passed up a promotion one time due to his writing deficiencies.  He likely has a learning disorder affecting his writing, but testing would need to be done to confirm that.  The examiner stated that this is also a developmental condition.  

The May 2014 VA examiner also noted that the Veteran has been diagnosed with and treated for depression.  The earliest known treatment was in the late 1970s or early 1980s by Dr. K., who continued to treat the Veteran for many years.  Several different types of depression have been noted, including dysthymic disorder, major depressive disorder, and seasonal affective disorder.  The best label at this point is major depressive disorder, with a seasonal pattern.  The Veteran's onset of symptoms has been noted differently by different providers, but was likely in the 1980s.  The examiner stated that the Veteran has also been diagnosed with alcohol abuse and/or dependence, as well as polysubstance dependence.  The Veteran's self-report about his use of substances has not been consistent and many providers believe he minimizes the negative consequences of his past.  He told the VA examiner that he "may" have used drugs in the service, but he has told other providers that he used marijuana daily and experimented with other drugs, including methamphetamines.  The current status of his alcohol problem cannot be determined because he is not likely forthcoming with the necessary information.  Since he has acknowledged daily drug use in the Army, his moods were likely affected by that at the time.  The Veteran has also been diagnosed with anxiety disorder, but these issues are less clear in the records.  He notes a history of panic attacks, but not recently.  He was diagnosed in 1997 with a generalized anxiety disorder.  He has a high degree of restlessness that could be accounted for by attention-deficit hyperactivity disorder and/or anxiety and/or depression and/or personality factors.  The depression and anxiety symptoms noted in the STRs were deemed to be related to adjustment issues associated with his untimely discharge.  The VA examiner found that there was no evidence to suggest he had chronic depression or anxiety that was not related to his maladaptive personality traits.  

Thus, in summary, the May 2014 VA examiner provided a negative nexus medical opinion.

The Board finds the negative evidence outweighs the positive on the issue of direct service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the VA examiners provided a detailed explanation as to why the Veteran's acquired psychiatric disorder is not consistent with his active military service, the Board finds the probative value of the VA examination reports is greater than the cursory conclusions of the private physician.  

The Board is not persuaded by the private doctor's statement because it does not indicate that it was based on a review of evidence in the claims folder, to include the Veteran's STRs.  Thus, the private physician did not have a complete picture of the events in providing the medical opinion.  Additionally, the private physician did not provide any rationale for the medical opinion.  A medical opinion must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In contrast, the VA examiners, who conducted the VA examinations and authored the accompanying reports, accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's acquired psychiatric disorder.  Their reports of the Veteran's medical history and their clinical findings are consistent with the entire body of medical evidence of record.  Both examiners reviewed the Veteran's claims file, to include his STRs, prior to providing their medical opinions.  The May 2014 VA examiner also reviewed the private medical opinion prior to providing the medical opinion.  There is no basis on which to find the VA medical opinions incomplete or insufficient in any way.

As the evidence is not in equipoise, service connection for an acquired psychiatric disorder is not warranted.  

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 1981, six years after the Veteran's military separation in 1975.  Further, the STRs do not show that the Veteran developed a chronic psychiatric disorder during his active military service.  The STRs only contain one complaint of depression and anxiety on the military exit examination with no corresponding diagnosis after a mental status examination.  This does not establish chronic in-service psychoses.  The STRs do not document any in-service treatment or diagnoses for a psychiatric disorder.  When the Veteran was first treated post-service in 1981, he did not indicate that his psychiatric symptoms had been present since his active military service.  Thus, the Board finds that the evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  The medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for psychoses.  As stated above, the earliest post-service medical treatment records are dated from 1981, and the Veteran was separated from the active duty in 1975.  No psychiatric diagnosis was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the lay statements of record from the Veteran and from his friend in support of the Veteran's claim.  The Board acknowledges that the Veteran and his friend is competent, even as lay people, to attest to factual matters of which they have first-hand knowledge, e.g., symptoms observed or experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Here, the Veteran's friend is competent to describe the Veteran's post-service psychiatric symptoms.  The Veteran is also competent to describe his current psychiatric symptoms and their duration.  However, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the lay statements of record concerning the etiology of the Veteran's acquired psychiatric disorder to be credible, since his STRs make no reference to any treatment for or diagnosis of a psychiatric disorder, and do not document the in-service harassment described by the Veteran at his Board hearing.  Further, the Veteran was provided a mental status examination at his military separation and he was found to have no significant mental illness.  Post-service, the Veteran was not treated for his psychiatric disorder until six years after his military discharge, and he did not report to his physician at that time that his symptoms had been present since his active military service.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a psychiatric disorder during his active military service, which shows the first psychiatric diagnosis six years after his separation from the active duty in 1975, and which contains competent negative nexus opinions.

For the reasons set forth above, the Board finds that the lay statements of record alleging that the Veteran's psychiatric symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the lay statements in support of this current claim, is unfavorable to the claim for service connection for an acquired psychiatric disorder.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include a personality disorder, is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


